Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

					   35 U.S.C. 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gorman et al. (U.S. Pub. No. 2009/0161722) in view of Yamasaki et al. (U.S. Pub. No. 2009/0063913).

With respect to claims 1 and 9, the Gorman et al. reference teaches a wafer acceptance test module for a static memory function test, wherein the wafer acceptance test module includes a reduced instruction built-in self-test circuit formed on the wafer and consisting of test patterns, and the reduced instruction built-in self-test circuit is for performing a function test for a static memory formed on the wafer ([0040 – 0043] – sub-pattern or test pattern can be tested for static or dynamic memories, wherein, suspending BIST test operations at 319, decreasing the chip under test's supply voltage V.sub.DD and/or performing other test circuit adjustment at step 322,wherein, the process proceeds to step 335 where 
The Gorman et al. reference does not teach the static memory includes a memory cell array, an address decoder, a data input port, and a sense amplifier; the reduced instruction built-in self-test circuit includes a ring oscillator, a frequency divider, a counter, and a data latch and comparator; the reduced instruction built-in self-test circuit works under DC voltage provided by wafer acceptance test equipment; the ring oscillator and the frequency divider are used to form an internal clock signal; the counter is used for count for the internal clock signal, and the count is used as input signal of each of the address decoder and the data input port; and the most significant bit of the counter is used as a read-write control signal; the data latch and comparator is connected to an output terminal of the address decoder and an output terminal of the sense amplifier, and the data latch and comparator is used for comparing the output signal of the address decoder and the output signal of the sense amplifier and determine whether the test result is successful based on the comparison result.
The Yamasaki et al. reference teaches the static memory includes a memory cell array, an address decoder, a data input port, and a sense amplifier 
Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Gorman et al. and Yamasaki et al. to incorporate the limitations of the static memory includes a memory cell array, an address decoder, a data input port, and a sense amplifier; the reduced instruction built-in self-test circuit includes a ring oscillator, a frequency divider, a counter, and a data latch and comparator; the reduced instruction built-in self-test circuit works under DC voltage provided by wafer acceptance test equipment; the ring oscillator and the frequency divider are used to form an internal clock signal; the counter is used for count for the internal clock signal, and the count is used as input signal of each of the address decoder and the data input port; and the most significant bit of the counter is used as a read-write control signal; the data latch and comparator is connected to an output terminal of the address decoder and an output terminal of the sense amplifier, and 
The motivation for the static memory includes a memory cell array, an address decoder, a data input port, and a sense amplifier; the reduced instruction built-in self-test circuit includes a ring oscillator, a frequency divider, a counter, and a data latch and comparator; the reduced instruction built-in self-test circuit works under DC voltage provided by wafer acceptance test equipment; the ring oscillator and the frequency divider are used to form an internal clock signal; the counter is used for count for the internal clock signal, and the count is used as input signal of each of the address decoder and the data input port; and the most significant bit of the counter is used as a read-write control signal; the data latch and comparator is connected to an output terminal of the address decoder and an output terminal of the sense amplifier, and the data latch and comparator is used for comparing the output signal of the address decoder and the output signal of the sense amplifier and determine whether the test result is successful based on the comparison result is for reduced memory ([0006] – Yamasaki et al.).


With respect to claims 2 and 10, all of the limitations of claims 1 and 9 have been addressed.
The Gorman et al. reference does not teach wherein the ring oscillator is formed by connecting an odd number of inverters end to end.

Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Gorman et al. and Yamasaki et al. to incorporate the limitations of wherein the ring oscillator is formed by connecting an odd number of inverters end to end into the claimed invention.
The motivation for wherein the ring oscillator is formed by connecting an odd number of inverters end to end is for reduced memory ([0006] – Yamasaki et al.).


With respect to claims 3 and 11, all of the limitations of claims 1 and 9 have been addressed.
The Gorman et al. reference does not teach wherein the counter is formed by connecting n+1 flip-flops, the output signals of the 1 to n-position flip-flops form the n-bit count, and the output signal of the n+1-position flip-flop forms the read-write control signal.
The Yamasaki et al. reference teaches wherein the counter is formed by connecting n+1 flip-flops, the output signals of the 1 to n-position flip-flops form the n-bit count, and the output signal of the n+1-position flip-flop forms the read-
Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Gorman et al. and Yamasaki et al. to incorporate the limitations of wherein the counter is formed by connecting n+1 flip-flops, the output signals of the 1 to n-position flip-flops form the n-bit count, and the output signal of the n+1-position flip-flop forms the read-write control signal into the claimed invention.
The motivation for wherein the counter is formed by connecting n+1 flip-flops, the output signals of the 1 to n-position flip-flops form the n-bit count, and the output signal of the n+1-position flip-flop forms the read-write control signal is for reduced memory ([0006] – Yamasaki et al.).

With respect to claims 4 and 12, all of the limitations of claims 3 and 11 have been addressed.
The Gorman et al. reference does not teach wherein the flip-flop is a D flip-flop.

Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Gorman et al. and Yamasaki et al. to incorporate the limitations of wherein the flip-flop is a D flip-flop into the claimed invention.
The motivation for wherein the flip-flop is a D flip-flop is for reduced memory ([0006] – Yamasaki et al.).

With respect to claims 5 and 13, all of the limitations of claims 1 and 9 have been addressed.
The Gorman et al. reference does not teach wherein when the output of the data latch and comparator indicates the output signal of the address decoder and the output signal of the sense amplifier are the same, the test result is successful; when the output of the data latch and comparator indicates the output signal of the address decoder and the output signal of the sense amplifier are not the same, the test result is failed.
The Yamasaki et al. reference teaches wherein when the output of the data latch and comparator indicates the output signal of the address decoder and the output signal of the sense amplifier are the same, the test result is successful ([0086] - a count value KCNT of the counter 75 is used to select an oscillation loop of the ring oscillator 70 so as to match predetermined output of the changeable frequency divider 72 to the frequency of an external clock signal CKEX); when the output of the data latch and comparator indicates the output 
Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Gorman et al. and Yamasaki et al. to incorporate the limitations of wherein when the output of the data latch and comparator indicates the output signal of the address decoder and the output signal of the sense amplifier are the same, the test result is successful; when the output of the data latch and comparator indicates the output signal of the address decoder and the output signal of the sense amplifier are not the same, the test result is failed into the claimed invention.
The motivation for wherein when the output of the data latch and comparator indicates the output signal of the address decoder and the output signal of the sense amplifier are the same, the test result is successful; when the output of the data latch and comparator indicates the output signal of the address 


With respect to claims 6 and 14, all of the limitations of claims 3 and 11 have been addressed.
The Gorman et al. reference does not teach wherein when the output signal of the n+1-position flip-flop is 0, the read-write control signal is a write signal, a write operation is performed on the memory cell array under the control of the write signal, and in the write operation, the count is gradually increased from 0 and the data corresponding to the count is sequentially written in the same address as the count.
The Yamasaki et al. reference teaches wherein when the output signal of the n+1-position flip-flop is 0, the read-write control signal is a write signal, a write operation is performed on the memory cell array under the control of the write signal, and in the write operation, the count is gradually increased from 0 and the data corresponding to the count is sequentially written in the same address as the count ([0014]) and ([0090] - a flipflop 102 of set/reset type; and flipflops 103 and 104 of edge-triggered type, wherein, when the reference signal CKEX falls, a single pulse signal is outputted from the pulse generating circuit 100 and serves as a clock signal of the flipflop 103 and after the reference signal CKEX and the feedback signal CKC become almost equal to each other in phase and frequency, since the falling reference signal CKEX and the falling feedback signal 
Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Gorman et al. and Yamasaki et al. to incorporate the limitations of wherein when the output signal of the n+1-position flip-flop is 0, the read-write control signal is a write signal, a write operation is performed on the memory cell array under the control of the write signal, and in the write operation, the count is gradually increased from 0 and the data corresponding to the count is sequentially written in the same address as the count into the claimed invention.
The motivation for wherein when the output signal of the n+1-position flip-flop is 0, the read-write control signal is a write signal, a write operation is performed on the memory cell array under the control of the write signal, and in the write operation, the count is gradually increased from 0 and the data corresponding to the count is sequentially written in the same address as the count is for reduced memory ([0006] – Yamasaki et al.).


With respect to claims 7 and 15, all of the limitations of claims 6 and 14 have been addressed.
The Gorman et al. reference does not teach wherein when the output signal of the n+1-position flip-flop is 1, the read-write control signal is a read signal, a read operation is performed on the memory cell array under the control of the read signal, and in the read operation, the count is gradually increased from 
The Yamasaki et al. reference teaches wherein when the output signal of the n+1-position flip-flop is 1, the read-write control signal is a read signal, a read operation is performed on the memory cell array under the control of the read signal, and in the read operation, the count is gradually increased from 0 and the data in the same address as the count is sequentially read by the sense amplifier ([0014]) and ([0090]).
Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Gorman et al. and Yamasaki et al. to incorporate the limitations of wherein when the output signal of the n+1-position flip-flop is 1, the read-write control signal is a read signal, a read operation is performed on the memory cell array under the control of the read signal, and in the read operation, the count is gradually increased from 0 and the data in the same address as the count is sequentially read by the sense amplifier into the claimed invention.
The motivation for wherein when the output signal of the n+1-position flip-flop is 1, the read-write control signal is a read signal, a read operation is performed on the memory cell array under the control of the read signal, and in the read operation, the count is gradually increased from 0 and the data in the same address as the count is sequentially read by the sense amplifier is for reduced memory ([0006] – Yamasaki et al.).



The Gorman et al. reference does not teach wherein the number of memory cells in the memory cell array is less than or equal to 2'.
The Yamasaki et al. reference teaches wherein the number of memory cells in the memory cell array is less than or equal to 2' ([0046]).
Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Gorman et al. and Yamasaki et al. to incorporate the limitations of wherein the number of memory cells in the memory cell array is less than or equal to 2' into the claimed invention.
The motivation for wherein the number of memory cells in the memory cell array is less than or equal to 2' is for reduced memory ([0006] – Yamasaki et al.).

       Conclusion
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Enam Ahmed whose telephone number is 571-270-1729.  The examiner can normally be reached on Mon-Fri from 8:30 A.M. to 5:30 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Albert Decady, can be reached on 571-272-3819.
 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the 
              EA   
           3/24/22
/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112